


Redify Group, Inc.

1440 Broadway

Suite 2350

New York, NY 10018-2301

May 29, 2014




Samuel H. Gaer

1440 Broadway

Suite 2350

New York, NY 10018-2301




RE:

Appointment Agreement




Dear Mr. Gaer:




Redify Group, Inc., formerly known as TGFIN Holdings, Inc. (the “Company”) is
pleased that you have chosen to accept an appointment as its CEO. The purpose of
this letter is to formally memorialize your existing agreement with the Company
on the following terms:




(1)

Position.  You will serve as the Chief Executive Officer and Director of the
Company.  You will report directly to the Board of Directors of the Company.  By
signing this letter agreement (“Agreement”), you represent and warrant to the
Company that you are under no contractual commitments that will be inconsistent
with your obligations to the Company, excepting those obligations discussed
herein, which by virtue of this Agreement, are deemed consistent with your
obligations to the Company.




(2)

Compensation and Benefits.  




(a)

You will be compensated under the following terms:




(i)

Cash compensation of One Dollar ($1.00) for the year ended December 31, 2014.




(ii)

Two Hundred Fifty Thousand (250,000) Warrants at fifty cents ($0.50) expiring
ten (10) years after the signing of this Agreement, subject to adjustment for
any future stock splits, and which shall be granted to you and vest immediately.




(iii)

Bonus and/or other incentive compensation to be awarded by the Company’s board
of directors, at its discretion, upon review of your annual performance.




This compensation will be subject to adjustment pursuant to the Company’s
employee compensation policies applicable to senior executives, as in effect
from time to time.




(3)

Proprietary Information Agreement.  You will be required, as a condition to your
appointment with the Company, to sign the Company’s standard proprietary
information and/or confidentiality agreement upon commencement of your
appointment, as amended per mutual agreement.




(4)

Best Efforts. You shall devote a reasonable amount of your working time,
attention, knowledge, and skills to the Company’s business interests and shall
do so in good faith, with best efforts, and to the reasonable satisfaction of
the Company. You agree that you shall be entitled to compensation and benefits
as set forth in this Agreement based on your best-efforts devotion to the
Company.  For avoidance of doubt, the Company recognizes that you are involved
in other business ventures (including leadership and board member roles) and
interests, now and from time-to-time, and additionally recognizes and in light
of this fact approves of and acknowledges your limited time commitment to the
Company as a condition for your entry into this Agreement.








1







--------------------------------------------------------------------------------



(5)

Termination of Employment.




(a)

By Death.  Your employment shall terminate automatically upon your death.  The
Company shall pay to your beneficiaries or estate, as appropriate, any
compensation then due and owing, including payment for accrued bonus, unused
vacation, expense reimbursement, if any, and any other benefits provided under
this Agreement, including without limitation the ability to exercise any vested
and exercisable options and warrants held by you. In addition, all otherwise
unvested warrants will immediately vest. Thereafter, all obligations of the
Company under this Agreement shall cease.  Nothing in this Section 5(a) shall
affect any entitlement of your heirs to the benefits of any life insurance plan
or other applicable benefits. The Company may elect to obtain “key man” life
insurance for you in an amount to be determined in good faith by you and the
Board of Directors at a later date.




(b)

By Disability.  For purposes of this Agreement, “disability” means you have a
mental or physical impairment that is expected to result in death or that has
lasted or is expected to last for a continuous period of six (6) months or more
and that causes you to be unable to reasonably perform your duties under this
Agreement or to be engaged in any other substantial gainful activity.  If you
experience such a disability, then, to the extent permitted by law, the Company
may terminate your appointment upon sixty (60) days' advance written notice.
 Upon notice by the Company of its intent to terminate this Agreement for
Disability (as defined herein), all otherwise unvested options and warrants will
immediately vest, and the Company shall pay you all compensation to which you
are entitled up through the last business day of the notice period, including
payment for accrued unused vacation, expense reimbursement, if any, and any
other benefits provided under this Agreement including without limitation the
ability to exercise any vested and exercisable options and warrants held by you;
thereafter, all obligations of Company under this Agreement shall cease.
 Nothing in this Section 5(b) shall affect your rights under any applicable
Company disability plan.




(c)

By Company Not For Cause.  At any time and for any reason during the first five
years of your Appointment, the Company, upon a majority vote of the Board, may
terminate your appointment by providing you written notice of its vote and its
intention and reason to terminate your appointment. Such termination shall be
deemed to be without Cause (as defined in Section 5(d) below). The Company shall
pay you any compensation then due and owing, including payment for accrued
bonus, unused vacation, expense reimbursement, if any, and any other benefits
provided under this Agreement, including without limitation the ability to
exercise any vested and exercisable options or warrants held by you. In
addition, all otherwise unvested warrants will immediately vest.  In addition,
the Company shall immediately pay to you a sum equal to 250% of your current or
prior year’s annual salary (whichever is larger) plus bonus, inclusive of any
equity awards (including one-time grants). Thereafter, all obligations of the
Company under this Agreement shall cease.




(d)

By Company for Cause.  At any time, unless such actions are cured as described
below, and without prior notice for actions that are not curable, the Company
may terminate your appointment for Cause.  The Company shall pay you all
compensation then due and owing, including payment for accrued bonus, unused
vacation, expense reimbursement, if any, and any other benefits provided in this
Agreement, including without limitation the exercisability of any vested
exercisable option held by you; thereafter, all of Company's obligations under
this Agreement shall cease.  Termination shall be for "Cause" if:  (i) you act
intentionally, recklessly or in bad faith, in a manner which causes material
damage or potential material damage to the Company; (ii) you intentionally (and
other than due to mental or physical disability or death) refuse to follow any
specific written direction or order of the Board of Directors (unless cured as
set forth below); (iii) you are convicted of a crime in regard to your
appointment material misconduct or dishonesty; or (iv) you breach any material
term of this Agreement.  For purposes of this Section 5(d), no act, or failure
to act, on your part shall be considered to have been done or omitted
“intentionally” unless done, or omitted to be done, by you not in good faith and
without reasonable belief that your action or omission was in the best interest
of the Company.  Notwithstanding the foregoing, you may not be terminated for
Cause pursuant to clauses (i), (ii), (iii) or (v) above without (1) reasonable
notice (of at least 10 days) from the Board of Directors setting forth the
reasons for the Company's intention to terminate for Cause, and (2) an
opportunity for you, together with your counsel, to be heard before the Board.
 Your appointment may be terminated by Company only by the





2







--------------------------------------------------------------------------------

affirmative vote of a majority of the members of the Board of Directors of the
Company then holding office (without counting your vote).




(e)

By You. At any time during your appointment, you may terminate your appointment
by providing the Company written notice of such termination.  The Company shall
pay you any compensation then due and owing, including payment for accrued
bonus, unused vacation, expense reimbursement, if any, and any other benefits
provided under this Agreement, including without limitation the ability to
exercise any vested and exercisable options or warrants held by you. Thereafter,
all obligations of the Company under this Agreement shall cease.




(6)

Entire Agreement.  This Agreement contains all of the terms of your appointment
with the Company and supersedes any prior understandings or agreements, whether
oral or written, between you and the Company.  




(7)

Amendment and Governing Law.  This Agreement may not be amended or modified
except by an express written agreement signed by you and a duly authorized
officer of the Company.  The terms of this Agreement, and the resolution of any
disputes arising pursuant hereto, will be governed by New York state law.




Of course, as required by law, your appointment with the Company is also
contingent upon your providing legal proof of your identity and authorization to
work in the United States.  




As I mentioned before, we are pleased with your decision to work as the CEO of
the Company.   




Very truly yours,




TGFIN HOLDINGS, INC.

REDIFY GROUP, INC.




By:

/s/ S. Emerson Lybbert

S. Emerson Lybbert, Chairman




I have read and accept this appointment offer:




/s/ Samuel H. Gaer

Signature of Samuel H. Gaer




Dated: May 30, 2014








3





